Citation Nr: AXXXXXXXX
Decision Date: 05/27/21	Archive Date: 05/27/21

DOCKET NO. 200121-113149
DATE: May 27, 2021

ORDER

The appeal of entitlement to payment or reimbursement for the cost of medical services is dismissed.

FINDING OF FACT

In May 2021, the Board was notified that the Veteran died in July 2019.  

CONCLUSION OF LAW

Due to the death of the Veteran the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

 

 

H.M. WALKER

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	T. Talamantes, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.